Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election of Species I shown in Figures 1-10 in the reply filed on September 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 27 and 28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on September 16, 2022.  
Claim Objections
Claim 1 is objected to under 37 CFR 1.75(i) as being in improper form because the claims set forth either a plurality of elements or steps where each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(i) and § 608.01(m).  Placing a combination of elements in the same line indentation is confusing on if the applicant wants to positively recite all of the elements presented or if the lack of an indentation is intended for the other elements to be considered as an environment that is non-limiting.  Please place separate elements in a separate line indentation.   The Examiner has construed all elements as being positively recited for the means of examination (the Examiner has indented claim 1 in the rejection below as a recommended location for the indentation). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the position indicator elements” that lacks antecedent basis.  Claim 15 recited “a first position indicator element” and “a second position indicator element”.  The Examiner recommends changing “the position indicator elements” to “the first position indicator element and the second position indicator element” for proper antecedent basis.
Claim 19 recites “the respective position indicator element” and “the detector channel” that lack antecedent basis.  Claim 13 recites both “a position indicator element” and “a detector channel”.  The Examiner recommends depending claim 19 from claim 13 for proper antecedent basis.
Claims 21, 25, and 26 recites the limitation "the first control slide" and/or “the second control slide”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 introduces a first control slide and a second control slide.  The Examiner recommends depending claims 21, 25, and 26 from claim 2 for proper antecedent basis.  Claims 22-24 are rejected by virtue of their dependence on claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over NILSSON (Great Britain Patent Publication GB 959,831) in view of TANG (Chinese Patent Publication CN 106801619 A, a machine translation is provided with the foreign reference and is used in the rejection below.  The Examiner has place numbers next to the paragraph numbers on the machine translation in the left hand column that is referred to as the Paragraph number).
Regarding claim 1, NILSSON discloses:  a screw expander (see Page 1, lines 9-15) comprising: 
an expander housing (20, 26, 28) with a screw rotor chamber (22, 24) arranged therein (see Figures 1-8), 
two screw rotors (12, 16) which are arranged in the screw rotor chamber (see Figures 1-8) and are each mounted in the expander housing so as to be rotatable about a screw rotor axis  (see Figures 1-8, where the axis is along the middle of the shaft that the rotors are mounted to), which screw rotors intermesh with their screw contours and each cooperate with wall surfaces adjacent to the screw contours and partially surrounding the screw contours (see Figures 4 and 5), in order to receive working medium supplied by means of a high-pressure chamber (32) arranged in the expander housing and to discharge it in the region of a low-pressure chamber (30) arranged in the expander housing (see Figures 1-3 and 6-8, Page 3, lines 11-44), the gaseous working medium being enclosed with an initial volume at high pressure in expansion chambers formed between the screw contours and wall surfaces adjacent thereto and being expanded to a final volume at low pressure (see Figures 1-3 and 6-8, Page 3, lines 11-44, lines 52-59, Page 4, lines 31-130), and 
the screw expander has at least one control slide (46, 54, 62, 64, 64A, 66, 66A, 68, 68A, 76, 78, 88, 90) arranged in a slide channel of the expander housing and adjacent to both screw rotors with slide wall surfaces (see Figures 1-8), which at least one control slide is movable in a displacement direction parallel to the screw rotor axes and is thereby configured to influence the final volume and/or the initial volume (see Figures 1-8).
NILSSON fails to disclose a generator driven by the screw rotors, and that a slide drive is provided for moving the control slide into different slide positions.
Regarding claim 1, TANG discloses:  a screw expander (see Abstract, Page 1, ¶1) comprising:   an expander housing (1,5) with a screw rotor chamber (4) arranged therein (see Figures 4 and 5), a screw rotor (see Figures 4 and 5 that shows a screw rotor, and Page 2, ¶3), in order to receive working medium supplied by means of a high-pressure chamber (located near the inlet) arranged in the expander housing and to discharge it in the region of a low-pressure chamber (near the outlet) arranged in the expander housing (see Figures 4 and 5, and Abstract), the gaseous working medium being enclosed with an initial volume at high pressure in expansion chambers formed between the screw contours and wall surfaces adjacent thereto and being expanded to a final volume at low pressure (see Abstract, which discloses an expander connected to a generator), and a generator driven by the screw rotor (see Page 1, ¶3 to Page 2, ¶1), the screw expander has at least one control slide (7), which at least one control slide is movable in a displacement direction parallel to the screw rotor axes (see Figures 4 and 5) and is thereby configured to influence the final volume and/or the initial volume, and in that a slide drive (drive mechanism, see Page 3, ¶3-¶6) is provided for moving the control slide into different slide positions (see Figures 1-5, Page 3, ¶3-¶6, claim 1) .
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a generator driven by the screw rotors in the screw expander of NILSSON, in order to utilize the energy as electrical energy that is generated from the screw expander as discussed by TANG (see Page 1, ¶3 to Page 2, ¶1 of TANG).  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a slide drive is provided for moving the control slide into different slide positions in the screw expander of NILSSON, in order to improve the efficiency of the expander by not having over or under expansion, reducing noise and vibrations (see TANG, Page 1, ¶3 to Page 2, ¶3).
Regarding claim 2, NILSSON discloses:  the screw expander has two control slides, wherein a first control slide (76) is configured to influence the initial volume and a second control slide (78) is configured to influence the final volume (see Figure 7).
Regarding claim 3, NILSSON discloses the claimed invention, however, fails to disclose a control system is provided which controls the slide drive for the respective control slide to set a volume ratio suitable for the expansion of the working medium, said volume ratio being formed from final volume divided by initial volume.
Regarding claim 3, TANG teaches: a control system is provided which controls the slide drive for the respective control slide to set a volume ratio suitable for the expansion of the working medium, said volume ratio being formed from final volume divided by initial volume (see Abstract, Page 1, ¶2, Page 2, ¶7, Page 3, ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a control system is provided which controls the slide drive for the respective control slide to set a volume ratio suitable for the expansion of the working medium, said volume ratio being formed from final volume divided by initial volume in the screw expander of NILSSON, in order to run the expander at the optimal state (see Tang Page 3, ¶5).
Regarding claim 4, NILSSON further discloses:  the control system detects the high pressure and the low pressure by means of respective sensors arranged one on the high-pressure side and one on the low-pressure side (see Page 4, line 31 – 67, Page 5, lines 26-52, Page 5, line 119- Page 6, line 15 that discloses using the control system to control the pressure ratio which is the ratio of the high pressure and the low pressure side) and determines a pressure ratio of high pressure to low pressure from this (see Page 4, line 31 – 67, Page 5, lines 26-52, Page 5, line 119- Page 6, line 15).
However, NILSSON fails to specifically disclose that the high pressure and the low pressure by means of respective sensors arranged one on the high-pressure side and one on the low-pressure side. 
Regarding claim 4, TANG teaches:  the control system detects the high pressure and the low pressure by means of respective sensors arranged one on the high-pressure side and one on the low-pressure side (see Page 3, ¶4) and determines a pressure ratio of high pressure to low pressure from this (Page 3, ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system detects the high pressure and the low pressure by means of respective sensors arranged one on the high-pressure side and one on the low-pressure side in the screw expander of NILSSON, in order to improve the efficiency of the expander by not having over or under expansion, reducing noise and vibrations (see TANG, Page 1, ¶3 to Page 2, ¶3).
Regarding claim 5, NILSSON fails to disclose the control system positions the respective control slide by actuating the respective slide drive according to whether the pressure ratio of high pressure to low pressure exceeds or undershoots at least one specified limit value. 
Regarding claim 5, TANG further teaches:  the control system positions the respective control slide by actuating the respective slide drive according to whether the pressure ratio of high pressure to low pressure exceeds or undershoots at least one specified limit value (see Page 1, ¶3 to Page 2, ¶7, Page 3, ¶4- ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system positions the respective control slide by actuating the respective slide drive according to whether the pressure ratio of high pressure to low pressure exceeds or undershoots at least one specified limit value  in the screw expander of NILSSON, in order to improve the efficiency of the expander by not having over or under expansion, reducing noise and vibrations (see TANG, Page 1, ¶3 to Page 2, ¶3).  
Regarding claim 6, NILSSON discloses the claimed invention, however, fails to disclose the control system moves the at least one control slide into a position with a smaller volume ratio of the final volume to the initial volume when the at least one limit value is undershot.
Regarding claim 6, TANG teaches:  the control system moves the at least one control slide into a position with a smaller volume ratio of the final volume to the initial volume when the at least one limit value is undershot (see Figures 2-3, Abstract, Page 1, ¶2, Page 2, ¶7, Page 3, ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system moves the at least one control slide into a position with a smaller volume ratio of the final volume to the initial volume when the at least one limit value is undershot in the screw expander of NILSSON, in order to run the expander at the optimal state (see Tang Page 3, ¶5).  Furthermore, TANG teaches using the volume ratio being utilized to control the slide valve, and therefore to prevent under expansion (see Page 2, ¶5- ¶7).
Regarding claim 7, NILSSON fails to disclose:  the control system moves the at least one control slide into a position with a larger volume ratio of the final volume to the initial volume when the at least one limit value is exceeded.
Regarding claim 7, TANG teaches:  the control system moves the at least one control slide into a position with a larger volume ratio of the final volume to the initial volume when the at least one limit value is exceeded (see Figures 2-3, Abstract, Page 1, ¶2, Page 2, ¶7, Page 3, ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system moves the at least one control slide into a position with a larger volume ratio of the final volume to the initial volume when the at least one limit value is exceeded in the screw expander of NILSSON, in order to run the expander at the optimal state (see Tang Page 3, ¶5).  Furthermore, TANG teaches using the volume ratio being utilized to control the slide valve, and therefore to prevent over expansion (see Page 2, ¶5- ¶7).
Regarding claim 8, NILSSON discloses the claimed invention as discussed above and controlling the control slides to regulate the pressure ratio (see Page 5, lines 26-52, Page 5, line 119 – Page 6, line 15), however, fails to disclose the control system positions the control slide in accordance with exceeding or undershooting a plurality of limit values for the pressure ratio.
Regarding claim 8, TANG teaches:  the control system positions the control slide in accordance with exceeding or undershooting a plurality of limit values for the pressure ratio (see Page 1, ¶3 to Page 2, ¶7, Page 3, ¶4- ¶5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system positions the control slide in accordance with exceeding or undershooting a plurality of limit values for the pressure ratio in the screw expander of NILSSON, in order to improve the efficiency of the expander by not having over or under expansion, reducing noise and vibrations (see TANG, Page 1, ¶3 to Page 2, ¶3).  
Regarding claim 9, NILSSON discloses the claimed invention as discussed above, however, fails to disclose:  the control system moves the respective control slide into slide positions corresponding to predefined volume ratios.
Regarding claim 9, TANG teaches:  the control system moves the respective control slide into slide positions corresponding to predefined volume ratios (see Figures 4-5, , Abstract, Page 1, ¶2, Page 2, ¶7, Page 3, ¶5, where TANG utilizes a drive mechanism (Page 3, ¶4) in order to move the slide to positions in order to obtain predefined volume ratios (see Figures1-3)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system moves the respective control slide into slide positions corresponding to predefined volume ratios in the screw expander of NILSSON, in order to run the expander at the optimal state (see Tang Page 3, ¶5).  Furthermore, TANG teaches using the volume ratio being utilized to control the slide valve, and therefore to prevent over expansion and under expansion (see Page 2, ¶5- ¶7).
Regarding claim 10, NILSSON discloses the claimed invention as discussed above, however, fails to disclose the control system positions the respective control slide in a position-controlled manner.
Regarding claim 10, TANG teaches:  the control system positions the respective control slide in a position-controlled manner (see Figures 4-5, , Abstract, Page 1, ¶2, Page 2, ¶7, Page 3, ¶5, where TANG utilizes a drive mechanism (Page 3, ¶4) in order to move the slide to desired positions in order to obtain the desired output (see Figures1-3)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the control system positions the respective control slide in a position-controlled manner in the screw expander of NILSSON, in order to run the expander at the optimal state (see Tang Page 3, ¶5).  Furthermore, TANG teaches using the volume ratio being utilized to control the slide valve, and therefore to prevent over expansion and under expansion (see Page 2, ¶5- ¶7).
Regarding claim 11, NILSSON and TANG further discloses:  the control system determines the positions of the control slides taking into account at least one or more of the parameters, such as pressure level at low pressure, pressure level at high pressure, temperature of the gaseous working medium at high pressure and low pressure, speed of the screw rotors, power consumption of a generator, parameters of the gaseous working medium, in particular the refrigerant, and use limit values of the screw expander (see Page 4, line 31 – 67, Page 5, lines 26-52, Page 5, line 119- Page 6, line 15 that discloses using pressures of NILSSON, and see Page 1, ¶2 to Page 2, ¶7, Page 3, ¶4- ¶5 of TANG that discloses using pressures and temperatures).
Regarding claim 25, NILSSON further discloses:  the first control slide (76) is rigidly connected to a piston (80) of a cylinder arrangement forming the first slide drive for moving the first control slide (see Figure 7). 
Regarding claim 26, NILSSON further discloses:  the second control slide (78) is rigidly coupled to a piston (84) of a cylinder arrangement forming the second slide drive for movement of the second control slide (see Figure 7).
Claims 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over the modified screw expander of NILSSON/ TANG as applied to claims 1 and 12 above, and further in view of LOERCH (U.S. Patent Publication US 2017/0211574 A1).
Regarding claim 12, the modified screw expander of NILSSON/ TANG discloses the claimed invention as discussed above, however, fails to disclose a position detection unit is provided for the at least one control slide. 
Regarding claim 12, LOERCH teaches:  a position detection unit (152) is provided for the at least one control slide (see Figure 9, ¶0110-¶0112).
	It have been obvious to a person having ordinary skill in the art at the time of the invention was made to swap the dual slide valve as taught by NILSSON in the modified screw expander of NILSSON/ TANG for a dual slide valve connected to one another with a positioning sensor system as taught by LOERCH, since it has the advantages of being able to have two control valves to control the inlet and outlet is a more compact space.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a position detection unit is provided for the at least one control slide in the modified screw expander of NILSSON/ TANG, since it requires only routine skill in the art to utilize improvements of knowing the position of the control slide and therefore the volume of the inlet and outlet based on the location of slides in order to improve the modified screw expander of NILSSON/ TANG due to design incentives of being able to better control the control slides and obtaining the desired output based on the position of the slide, which gives a more accurate determination of the inlet and outlet volume, where the positioning device of LOERCH has a simple construction (see ¶0007).   The Examiner’s position is that swapping the dual valves of the modified screw expander of NILSSON/ TANG for the dual valves that are coaxial and having a positioning detection system requires only routine skill in the art, and produces the advantage of a compact system with a less complicated positioning detection system (where the positioning of the valves allows one having ordinary skill in the art to better determine the Volume at the inlet and outlet, and therefore, to properly control the desired output of the screw expander).   NILSSON recognized that a compressor and expander have similar components.  A compressor takes a low pressure fluid and makes it a high pressure fluid using a motor, while an expander takes the energy from the fluid, and therefore, takes a high pressure fluid and expands it to a low pressure fluid generating electricity.  NILSSON’s invention utilized the same components for a compressor and expander, and therefore, combining the slide valve of LOERCH that is in a compressor and utilizing it for the modified screw expander of NILSSON/ TANG requires only routine skill in the art, and would produce obvious results as stated above (including compact slide system, and better determination of the volume and therefore, better output control).  (The motivation for claims 13-19 is the same as for claim 12, since claims 13-19 are further limiting the components that were already disclosed to be swapped out in claim 12).
Regarding claim 13, LOERCH further teaches:  the position detection unit (152) has a position indicator element (156, 158) coupled to the position of the at least one control slide (see Figure 9, ¶0110-¶0112), in that the at least one position indicator element cooperates with a detector element (154), and in that the detector element is coupled to an evaluation unit which detects the positions of the position indicator element (see Figure 9, and ¶00112-¶0114).
Regarding claim 14, LOERCH further teaches:  the at least one position indicator element (156, 158) is movable parallel to the displacement direction of the at least one control slide together therewith (see Figure 9, ¶0110-¶0112).
Regarding claim 15, LOERCH further teaches:  a position detection unit (152) for the two control slides is provided (see Figure 9, ¶0110-¶0112), which comprises a first position indicator element (156) coupled to the first control slide (52) and a second position indicator element (158) coupled to the second control slide (54), and in that both position indicator elements cooperate with a common detector element (see Figure 9, ¶0110-¶0112).
Regarding claim 16, LOERCH further teaches:  the detector element (154) extends parallel to the displacement direction of the at least one control slide along which the position indicator element is movable (see Figure 9, ¶0110-¶0114).
Regarding claim 17, LOERCH further teaches:  the detector element (154) extends parallel to the displacement direction of the first and second control slides (52, 54) (see Figure 9) and along which the position indicator elements (156, 158) are movable when the control slides are moved.
Regarding claim 18, LOERCH further teaches:  the position detection unit (152) is arranged in a detector channel (216) running within the expander housing parallel to the displacement direction (see Figure 9).
Regarding claim 19, LOERCH further teaches:  the respective position indicator element (156, 158) is arranged in the detector channel (216) (see Figure 9).
Regarding claim 20, the modified screw expander of NILSSON/ TANG discloses the claimed invention, however, fails to disclose the respective position indicator element cooperates with the detector element in a contactless manner.
Regarding claim 20, LOERCH teaches:  the respective position indicator element (156, 158) cooperates with the detector element (154) in a contactless manner (see Figure 9, ¶0024, ¶0112-0114, claim 12).
It have been obvious to a person having ordinary skill in the art at the time of the invention was made to swap the dual slide valve as taught by NILSSON in the modified screw expander of NILSSON/ TANG for a dual slide valve connected to one another with a positioning sensor system as taught by LOERCH, since it has the advantages of being able to have two control valves to control the inlet and outlet is a more compact space.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a position detection unit is provided for the at least one control slide in the modified screw expander of NILSSON/ TANG, since it requires only routine skill in the art to utilize improvements of knowing the position of the control slide and therefore the volume of the inlet and outlet based on the location of slides in order to improve the modified screw expander of NILSSON/ TANG due to design incentives of being able to better control the control slides and obtaining the desired output based on the position of the slide, which gives a more accurate determination of the inlet and outlet volume, where the positioning device of LOERCH has a simple construction (see ¶0007).   The Examiner’s position is that swapping the dual valves of the modified screw expander of NILSSON/ TANG for the dual valves that are coaxial and having a positioning detection system requires only routine skill in the art, and produces the advantage of a compact system with a less complicated positioning detection system (where the positioning of the valves allows one having ordinary skill in the art to better determine the Volume at the inlet and outlet, and therefore, to properly control the desired output of the screw expander).   NILSSON recognized that a compressor and expander have similar components.  A compressor takes a low pressure fluid and makes it a high pressure fluid using a motor, while an expander takes the energy from the fluid, and therefore, takes a high pressure fluid and expands it to a low pressure fluid generating electricity.  NILSSON’s invention utilized the same components for a compressor and expander, and therefore, combining the slide valve of LOERCH that is in a compressor and utilizing it for the modified screw expander of NILSSON/ TANG requires only routine skill in the art, and would produce obvious results as stated above (including compact slide system, and better determination of the volume and therefore, better output control).  In addition, by swapping out the dual valves and utilizing the positioning detection unit of LOERCH, it would be obvious to one having ordinary skill in the art at the time of the invention to have the respective position indicator element cooperates with the detector element in a contactless manner, since swapping the positioning detection unit provides the advantage of having a simple construction with precise determination, as taught by LOERCH in ¶0007.
Regarding claim 21, the modified screw expander of NILSSON/ TANG discloses the claimed invention, however, fails to disclose:  the first control slide and the second control slide are arranged one behind the other in the displacement direction thereof.
Regarding claim 21, LOERCH teaches:  the first control slide (52) and the second control slide (54) are arranged one behind the other in the displacement direction thereof (see Figures 2 and 4-9).
	It have been obvious to a person having ordinary skill in the art at the time of the invention was made to swap the dual slide valve as taught by NILSSON in the modified screw expander of NILSSON/ TANG for a dual slide valve connected to one another with a positioning sensor system as taught by LOERCH, since it has the advantages of being able to have two control valves to control the inlet and outlet is a more compact space.  The Examiner’s position is that swapping the dual valves of the modified screw expander of NILSSON/ TANG for the dual valves that are coaxial requires only routine skill in the art, and produces the advantage of a compact system due to locating the dual valves coaxial allows for a less complicated positioning detecting unit, and therefore, the ability to determine the volume and allowing for proper control of the dual valves.   NILSSON recognized that a compressor and expander have similar components.  A compressor takes a low pressure fluid and makes it a high pressure fluid using a motor, while an expander takes the energy from the fluid, and therefore, takes a high pressure fluid and expands it to a low pressure fluid generating electricity.  NILSSON’s invention utilized the same components for a compressor and expander, and therefore, combining the slide valve of LOERCH that is in a compressor and utilizing it for the modified screw expander of NILSSON/ TANG requires only routine skill in the art, and would produce obvious results as stated above (including compact slide system, and better determination of the volume and therefore, better output control).  (The motivation for claims 22-24 is the same as for claim 21, since claims 22-24 are further limiting the components that were already disclosed to be swapped out in claim 21).
Regarding claim 22, LOERCH further teaches:  the first control slide and the second control slide have an identical outer contour (see ¶0035, ¶0062, claim 17).
Regarding claim 23, LOERCH further teaches:  the first control slide (52) and the second control slide (54) are positionable in a combined disposition directly adjoining one another and are movable together in the displacement direction (see Figures 4 and 5, ¶0064, claim 18).
Regarding claim 24, NILSSON discloses:  the first and second control slides (52, 54) are positionable in a separated disposition at a spacing from each other (see Figures 2 and 6-8), forming an intermediate space (see Figures 2 and 6-8, ¶0037, ¶0065, claim 19).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the modified screw expander of NILSSON/ TANG as applied to claim 1 above, and further in view of OXNER (U.S. Patent 9,964,004 B2).
Regarding claim 29, the modified screw expander of NILSSON/ TANG discloses the claimed invention including a screw expander as discussed above in claim 1 (see rejection above for the screw expander), however fails to specifically disclose a plant for recovering electrical energy from heat, comprising a cyclic process in which a working medium guided in a circuit is compressed starting from the condensed state, evaporated by the supply of heat, expanded in an expansion unit and subsequently condensed by the removal of heat.
Regarding claim 29, OXNER teaches:   a plant for recovering electrical energy from heat (see Figures 1 and 2 and Abstract), comprising a cyclic process (see Figures 1 and 2) in which a working medium guided in a circuit is compressed working medium is compressed in starting from the condensed state (compressed in (105, 201)), evaporated by the supply of heat (101), expanded in an expansion unit (102) and subsequently condensed by the removal of heat (via (104)) (see Figures 1 and 2, Column 1, line 50 – Column 2, line 5).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the modified screw expander of NILSSON/ TANG in a plant for recovering electrical energy from heat, comprising a cyclic process in which a working medium guided in a circuit is compressed starting from the condensed state, evaporated by the supply of heat, expanded in an expansion unit and subsequently condensed by the removal of heat, since swapping out a known screw expander (i.e. the screw expander (102) of OXNER) for another known screw expander (the modified screw expander of NILSSON/ TANG) requires only routine skill in the art and produces predictable results (i.e. a controlled screw expander that does not over expand or under expand).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOCHER (U.S. Patent 3,656,876) disclose a screw expander (see Figure 1) with adjustable inlet and outlet control (see Abstract). 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746